Citation Nr: 1102900	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-32 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) on 
an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, M.L., D.S., and G.S.


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from October 1954 until August 
1958.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board previously considered this appeal in July 2008 and 
August 2009.  In July 2008, the Board found that although the 
Veteran did not meet the criteria for TDIU on a schedular basis, 
the criteria for referral of the claim on an extraschedular basis 
had been met.  Accordingly, the Board remanded the claim for 
consideration of entitlement to TDIU on an extraschedular basis.  
In August 2009, the Board remanded the claim to afford the 
Veteran a hearing.  The RO/Appeals Management Center (AMC) 
completed all requested development, but continued the denial of 
benefits sought.  As such, this matter is properly returned to 
the Board for appellate consideration.  

The issue of entitlement to service connection for 
depression has been raised by the record in an August 2002 
statement, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for post-
traumatic arthritis of the right knee with shortening of the 
right lower leg, currently evaluated as 50 percent disabling.  

2.  The Veteran completed two years of college and has past work 
experience as an auto body worker and painter.

3.  The Veteran's service-connected post-traumatic arthritis of 
the right knee with shortening of the right lower leg manifests 
with limited flexion, an inablity to fully extend, pain, crepitus 
and locking.

4.  With full consideration of the Veteran's educational 
background and occupational experience, and with resolution of 
doubt in the Veteran's favor, it is more likely than not that the 
Veteran's service-connected post-traumatic arthritis of the right 
knee with shortening of the right lower leg prevents him from 
securing or following a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
on an extraschedular basis have been approximated. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.340, 3.341, 4.1, 4.3 4.16(b), 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  Here, the VCAA duty to notify was satisfied by 
way of letters sent to the Veteran in March 2006 and August 2008.  
Additionally, the RO obtained service treatment records, VA and 
private treatment records, afforded the Veteran a VA examination, 
requested an opinion from the Director of Compensation and 
Pension Services and afforded the Veteran a hearing.  

In the decision below, the Board grants the TDIU evaluation 
sought by the Veteran.  The Board has considered whether further 
development and notice under the VCAA or other law should be 
undertaken.  However, given the results favorable to the Veteran, 
further development under the VCAA or other law would not result 
in a more favorable result for the Veteran, or be of assistance 
to this inquiry.  

The Merits of the Claim

The Veteran seeks a total disability rating based on individual 
unemployability due to service-connected disabilities.  In this 
regard, all Veterans who are shown to be unable to secure and 
follow a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is presented 
any impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation. 38 C.F.R. § 3.340.

If the schedular rating is less than total, a total disability 
evaluation can be based on individual unemployability if the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, provided 
that the Veteran has one service-connected disability rated at 60 
percent or higher; or two or more service-connected disabilities, 
with one disability rated at 40 percent or higher and the 
combined rating is 70 percent or higher. 38 C.F.R. § 4.16.  
Nevertheless, it is the established policy of VA that all 
Veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled. 38 C.F.R. 
§ 4.16(b).  In other words, even where the percentage 
requirements are not met, entitlement to TDIU on an 
extraschedular basis, may be granted in exceptional cases where 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities. 38 C.F.R. § 4.16(b).

If the total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age. 38 
C.F.R. § 3.341.  In evaluating total disability, full 
consideration must be given to unusual physical or mental effects 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effects of combinations of disability.  38 
C.F.R. § 4.15.

38 C.F.R. § 4.16 does not require a finding that the schedular 
ratings are inadequate to compensate for the average impairments 
in earning capacity caused by particular disabilities, but 
requires only a finding that the service-connected disabilities 
render a particular Veteran unemployable.  VAOPGCPREC 6-96 
(August 16, 1996); see also Kellar v. Brown, 6 Vet. App. 157, 162 
(1994).  The question is whether the Veteran's service-connected 
disorders, without regard to nonservice-connected disorders, lack 
of work skills or advancing age, made him incapable of performing 
the acts required by employment. See Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

In the instant case, the Veteran's sole service-connected 
disability is post-traumatic arthritis of the right knee with 
shortening of the right lower leg, evaluated as 50 percent 
disabling, effective September 10, 1998.  In other words, as 
noted in July 2008 Board decision, the Veteran does not meet the 
criteria of 38 C.F.R. § 4.16(a) and a grant on a schedular basis 
is not warranted.  The only question for the Board is whether 
TDIU is warranted on an extraschedular basis.  

Procedurally, the Board is not permitted to consider entitlement 
to an extraschedular evaluation in the first instance.  The claim 
first must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service. 38 C.F.R. 
§ 4.16(b).  In July 2008, the Board determined that referral to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service (Director) was warranted.  In 
compliance with the Board's remand, the Veteran's claims file was 
forwarded to the Director for consideration of an extraschedular 
evaluation of TDIU.  In March 2009, the Director found that the 
Veteran was not entitled to an extra-schedular TDIU evaluation.  
The claims file was then returned to the Board for appellate 
review.  As it has already been referred to the Director, the 
Board may now consider an extraschedular evaluation.

A review of the record reveals that the Veteran completed high 
school and further attended two years of college.  He indicated 
on a prior February 1999 application for TDIU benefits that he 
worked from 1989 until 1991 as a bodyman and painter-manager at 
Good Oldsmobile/Cadillac.  The Veteran indicated that he left 
this position because of his disability.  On his December 2002 
application currently on appeal, the Veteran reported he was 67 
years old, a mechanic by trade and no one would hire him as his 
right knee made him a liability to employers.  He also noted he 
would not be able to learn a new trade as he was not good with 
computers. 

The evidence for consideration in connection with the Veteran's 
claim consists of private and VA medical records, records from 
the Social Security Administration as well as the reports of VA 
examinations and the Veteran's testimony at a Board hearing.  As 
noted above, the claim was also sent to the Director for an 
opinion.  After reviewing the evidence of record, the Board is of 
the opinion that the Veteran's post-traumatic arthritis of the 
right knee precludes the Veteran from securing and following 
substantially gainful employment and entitlement to TDIU on an 
extraschedular basis is warranted.

An April 1997 examination performed for Social Security benefits 
noted the Veteran applied for benefits based upon chest pains, 
inguinal hernias, leg pains and right knee pains.  The Veteran 
reported he was a mechanic and painter and had not worked since 
1992.  He complained of pain with walking, trouble straightening 
the right knee out and occasional swelling.  Examination 
reflected the right knee was warm to touch but there was no 
definite effusion.  The knee could extend to 175 degrees and 
could flex to 160 degrees but was tender on full flexion and 
there was definite crepitus.  There was some deformation of the 
right knee joint but no instability was noted.  The assessment 
included degenerative joint disease of the right knee, severe.  
The physician indicated he had several problems including 
vascular disease, and a severely involved right knee.  Based upon 
the objective evidence the Veteran should not be required to move 
about or climb and lift.  He could carry objects, but should not 
be required to do any fine finger motion due to arthritis in the 
hands.  

On VA examination in August 2002, the Veteran complained of 
permanent locking, grinding, and an inability to straighten out 
or bend the knee completely.  He had problems walking, squatting, 
sitting, and getting in and out of the car.  He treated with 
medication.  He could no longer push a lawn mower, garden, shop, 
climb stairs, and could barely walk.  The Veteran reported that 
he had been a mechanic in the past but was not working because he 
could not find anybody who would hire him with his injuries. 

Physical examination demonstrated that the Veteran was in 
distress and pain.  He had normal sensation and motor strength, 
and the right leg was shorter than the left leg.  An abnormal 
shoe-wear pattern was noted.  He had a grossly abnormal right 
knee that was enlarged markedly and swollen without erythema or 
warmth.  The knee was permanently bent at a 15 to 20 degree 
angle.  Total right knee flexion was to 85 degrees, and backwards 
extension of the right knee was to a permanently flexed position 
of 20 degrees.  There was marked crepitus and pain with range of 
motion testing.  McMurray's test was positive.  The Veteran had 
an abnormal gait, walked with a cane and limped, favoring the 
right leg.  He was unable to straighten his right leg completely.  
The concluding diagnoses were osteoarthritis of the right knee 
with loss of range of motion and instability, features of 
synovial osteochondromatosis with multiple free fragments in the 
anterior compartment and changes of patellar chondromalacia by 
radiological evidence.

In a November 2002 letter, D.W., M.D., noted that the Veteran had 
significant medical problems including diabetes, hypertension, 
hyperlipidemia, osteoarthritis, coronary artery disease, and 
tension.  Dr. D.W. related that the Veteran had sustained an in-
service right knee injury and his right leg was half an inch 
shorter than his left leg.  Dr. D.W. concluded, "[i]n view of 
his multiple problems and based on his past history, plus current 
state, I feel the [Veteran] is 100% disabled."

The Veteran was afforded another VA examination in December 2003.  
The examiner reviewed the Veteran's claims file, including his 
service medical records and considered the Veteran's complaints 
of locking, instability, buckling, falling, difficulty walking, 
limping, and daily soreness.  The Veteran described a feeling 
"like rocks" in the right knee.  Activities around the house, 
such as walking, mowing the lawn, walking up a slope, trimming 
trees, and picking pecans all aggravated the knee.  He last 
worked as a manager at a mechanic's body shop in 1990.  He used a 
cane since 1998 as needed but denied use of a brace.  He treated 
with hot water, stretching, weight resistance routine and a cane. 

Physical examination showed a shortened stride length, no knee 
brace, and a loss of anatomic landmarks in the right knee.  There 
was no right knee edema, swelling, or effusion.  There was 
increased skin warmth.  Flexion was found to 65 degrees and 
extension to 15 degrees.  The Veteran did not allow the VA 
examiner to stress his right knee joint for instability or laxity 
testing and did not extend the right knee fully secondary to 
pain.  The Veteran kept his right knee in a flex posture and 
complained of pain on extension.  X-rays of the right knee showed 
osteoarthritis.  The diagnoses included degenerative arthritis of 
all three compartments with osteophyte formation and narrowing of 
the joint space of the right knee.

During a VA outpatient treatment visit in October 2005, the 
Veteran complained of chronic right knee pain.  Objective 
examination showed a normal gait, no assistive device or brace, a 
right knee in slight varus alignment, no edema, effusion, 
discoloration, or calor.  Possible medial joint line tenderness 
to palpation was noted.  There was patellofemoral crepitus, but 
no instability and normal motor strength.  Range of motion was 
+10 to 120 with patellofemoral crepitus.  X-rays showed diffuse 
tricompartmental degenerative changes on the right associated 
with loss ossified joint bodies.  The assessment was right knee 
degenerative joint disease.

The Veteran was afforded a VA examination in January 2007 to 
assess the severity of the right knee.  The examiner considered 
the Veteran's reported history, reviewed the claims file, 
including the rejection letters from 3 potential employers, and 
examined the Veteran.  The Veteran complained of constant right 
knee pain and explained he treated with rest, medication and 
exercise.  The Veteran described occasional cramping, swelling, 
stiffness, weakness, fatigue, lack of endurance, and locking.  He 
reported that his right knee did not incapacitate him but it 
impaired and aggravated his ability to perform activities of 
daily living secondary to tricompartmental arthritis.  The 
examiner noted the Veteran used his wife's cane which was too 
short and could increase pain.  The Veteran did not use a crutch, 
walker or wheelchair.  Climbing stairs, walking, uneven terrain, 
carrying loads and repeated use resulted in increased symptoms, 
including pain, swelling and decreased range of motion.  He cut 
the grass using a riding lawnmower but he needed frequent breaks.  
He continued to drive but the seated posture in the car and 
pressure on the gas pedal irritated the right knee, and there was 
varied pain on entry and exit of the vehicle.  He noted he was 
unable to work due to his right knee pain.  He used a cane and a 
closed patella elastic tubular sleeve.  He described difficulty 
with ambulation after getting out of bed.  The discomfort and 
pain required he use shortened stride length and take his time.  
He sustained a fall a year before due to the knee locking and 
stiffness.  He denied surgical intervention.  

Physical examination showed a normal gait, shortened stride 
length, use of a cane in the right hand, no knee braces, a 
nodularity in the right knee, a loss of normal anatomic landmarks 
without edema, effusion, weakness, redness, or heat.  Right knee 
flexion was to 120 and extension to 20.  There was an inability 
to extend the right knee fully or to extend it passively, and 
fremitus and crepitus with resistance.  Repetitive use did not 
elicit complaints of pain.  There was no additional limitation of 
motion due to pain, fatigue, or lack of endurance following 
repetitive use.  There also was no abnormal movement or guarding.  
There was a decreased range of motion in the right knee joint and 
full muscle strength.  There was decreased sensation on the right 
lateral foot per the Veteran's subjective complaint.   Testing 
was negative for any instability.  Shoe wear reflected lateral 
heel edge was worn down, more on the right than the left.  A 
discrepancy in leg length was also noted.  The VA examiner stated 
that the Veteran's right knee "inhibits his ability for normal 
sustained ambulation.  Any occupation which requires squatting, 
kneeling, prolonged standing and walking is prohibited secondary 
to his subjective complaints, impairment, disability, and 
handicap of his right knee."  The diagnoses included 
tricompartmental arthritis of the right knee without subluxation 
or instability and the examiner suggested a right knee total 
replacement was needed.

The Director opined in March 2009 that the Veteran's right knee 
was not more disabling than is reflected by the fifty percent 
evaluation assigned.  The Director reviewed the claims file and 
the Veteran's work experience submitted on forms in May 1997 and 
July 1997 which noted other nonservice-connected disabilities of 
a broken back and double hernia.  The Director also reviewed the 
prior rating decisions, which took into consideration evidence of 
coronary artery disease with recurrent angina and hypertension, a 
gunshot wound to the right shoulder, bilateral inguinal hernias, 
lumbar spondylolisthesis and depression.  The Veteran's March 
1997 Social Security letter referenced angina, depression and 
back problems.  The Director concluded the evidence did not 
reflect the Veteran's service-connected right knee was more 
disabling than the 50 percent evaluation assigned.  He further 
noted the evidence did not demonstrate the Veteran was unable to 
secure or follow a substantially gainful occupation due to the 
service-connected post-traumatic arthritis of the right knee.  
Rather, he found the unemployability was due to nonservice-
connected disabilities.  Thus, the Director found that an 
extraschedular evaluation for the service-connected post-
traumatic arthritis of the right knee was not established and an 
extraschedular TDIU rating was not established.

VA outpatient treatment records document complaints and concerns 
about the Veteran's inability to obtain work due to his right 
knee.  For example, as early as the September 1997 VA examination 
the Veteran noted he was unemployed except for some self-employed 
light work, such as some welding.  He indicated he had not worked 
during the prior four years due to his back, right knee and heart 
problems.  Similarly, an October 1998 VA examination reflected 
the Veteran reported prior work in an oil field and as a 
mechanic.  He explained he was having difficulty keeping a job at 
all because of his knee.  An August 2002 VA psychiatry record 
described the Veteran as angry as he felt his knee should be 
rated higher because he could not get a job.  The Veteran agreed 
that the depression was not the cause of the inability to work.  
During a VA outpatient treatment visit in October 2004 the 
Veteran reported financial stressors and explained he was unable 
to find a job because of his arthritis.  He reported past work as 
a mechanic and welder and explained he was currently doing odd 
jobs.  A May 2005 VA psychiatric record noted the Veteran worried 
over his financial situation and explained he was unable to do 
most jobs he could do in the past.  

Additionally, the Veteran provided several statements from 3 
different prospective employers that all related the Veteran's 
disabilities, and specifically the right knee, prevented him from 
being hired.  D.K.S. stated that the Veteran applied for a job 
many times but has "been turned down because of his poor 
health."  D.K.S. explained that the Veteran was a high risk as a 
potential employee because he was unable to perform manual labor, 
including heavy lifting, for this employer.  D.K.S. also 
completed a Form 21-4192 for the Veteran in October 2005 and 
reported that the Veteran could not perform any manual labor, 
including heavy lifting, and would not be able to do the job so 
he was turned down.  

A second employer, C.H.M. stated that he was unable to hire the 
Veteran "because I do not believe he would be able to perform 
some of the more strenuous work required of an employee here."  
A third employer, M.J. stated that the Veteran's limitations 
prevented him from being hired because the work required a lot of 
attic and/or under the house work, heavy lifting and working in 
very hot conditions.  M.J. completed a Form 21-4192 in October 
2005 and noted the post-traumatic stress of arthritis to the 
right knee 50% service connected.  He reiterated that the Veteran 
was not able to work the job as it requires under house work, 
heavy lifting and very hot weather conditions.  

The Veteran's also submitted an April 2006 Form 21-8940, 
Application for TDIU, that reflected he was last employed at J& L 
Automotive in December 1985.  He reported he worked as a 
contractor for 40 hours a week from January 1985 until December 
1985 and his ankle, depression, and hip condition prevented 
employment.  He reported a high school education and denied 
additional education since becoming too disabled to work.  In a 
separate April 2006 statement the Veteran reported he was self-
employed at J&L Automotive from January through December 1992.  
He enclosed a Form 21-4192, Request for Employment Information, 
and indicated many days were lost due to disability.  The type of 
work performed was described as auto body mechanic and he worked 
about 7 hours a month for the year of 1992.  He stopped working 
due to right knee, bilateral hip condition with 
spondylolisthesis, and depression.  

The Veteran presented testimony in connection with his claim at a 
February 2010 hearing.  He explained that he could not drive in 
heavy traffic with his right knee and explained that his prior 
employer was sold to another company which was located 80 miles 
away.  He explained there was a period where he sat at his desk 
and did not go into the work area; however, it got to the point 
where his knee would not accept that work.  The Veteran testified 
that he tried to find employment, including with the local 
preacher but was not successful.  He explained that the jobs he 
applied for were jobs requiring a lot of lifting, loading, 
crawling and physical work and he explained that secretaries 
would do the office work.  

The Veteran's son-in-law further explained they lived in a small 
town of roughly 6000 people so there were not a lot of jobs 
available.  The Veteran indicated his options for employment were 
limited if he had full ability to perform manual labor and his 
knee further limited him.  The Veteran's son-in-law also 
explained the knee prevented him from seeking employment 
elsewhere as the Veteran was unable to drive.  The Veteran 
testified his knee felt like it had gravel inside and he was 
unable to climb due to the instability.  He also testified he was 
unable to stand for long periods of time and described swelling, 
burning and other problems.  The Veteran's wife explained the 
Veteran's knee would lock up pretty regularly and the Veteran 
would be unable to control it.  The Veteran indicated he treated 
with isometrics and went to VA.  His physician reported his 
choice was amputation below the knee and only recommended that as 
a last resort.  He indicated there was a brief period when he 
answered the phone at his brother's business when his brother was 
away so he could provide some minimum income for his family. 

The evidence above reflects the Veteran has consistently reported 
that he is unable to secure and maintain substantially gainful 
employment due to his service-connected post-traumatic arthritis 
of the right knee.  He has submitted letters from multiple 
prospective employers supporting this assertion.  In denying the 
claim for TDIU on an extraschedular basis, the Director of 
Compensation and Pension Services found that the evidence did not 
demonstrate the Veteran's service-connected post traumatic 
arthritis of the right knee was more disabling than the 50 % 
assigned under the schedular criteria.  The Director further 
explained the Veteran's nonservice-connected disabilities were of 
such severity as to be the main reason for which the Veteran 
would be unable to obtain or maintain gainful employment.  

As noted above, a finding that the Veteran's right knee is not 
adequately contemplated by the rating schedule is not a 
requirement for TDIU on an extraschedular basis.  See VAOPGCPREC 
6-96 (August 16, 1996).  However, the Board further notes, that 
in the present case, the evidence reflects the Veteran's knee is 
more severe than the 50 percent evaluation suggests.  Indeed, the 
current 50 percent rating assigned to the Veteran's service-
connected right knee disability contemplates limited leg 
extension to 45 degrees. See 38 C.F.R. § 4.71a, DC 5010-5261.  
The VA examination in January 2007 reflected the Veteran is 
unable to fully extend the right knee and it could not even be 
forced to extend by the examiner.  

Additionally, while the record clearly indicates the Veteran has 
numerous nonservice-connected disabilities which are of such 
severity they would undoubtedly prevent the Veteran from 
obtaining and maintaining gainful employment, the Director did 
not specifically discuss whether the Veteran would, nonetheless, 
be unemployable solely due to the service-connected post 
traumatic arthritis of the right knee.  On the other hand, the 
January 2007 VA examiner clearly described the effect of the 
Veteran's service-connected right knee, including prohibiting him 
from "[a]ny occupation which requires squatting, kneeling, 
prolonged standing and walking."  The examiner also noted the 
Veteran's "ability for normal sustained ambulation" was 
inhibited.  The January 2007 VA examiner's opinion is further 
supported by the Social Security Administration finding that the 
Veteran should not be required to move about or climb and lift.  
In this regard, the Veteran's work history reflects he has always 
worked in positions requiring manual labor.  For example, the 
Veteran's 1992 Tax Return reflected his occupation was laborer 
and all of the Veteran's submissions to VA described his 
employment as painter, auto body and similar positions requiring 
prolonged use of the knee.  

The Veteran has testified that the opportunities for employment 
in his town are extremely limited.  The Veteran indicated he was 
unable to drive elsewhere to seek employment and the medical 
records and testimony of family members confirms this fact.  For 
example, the Veteran reported to the January 2007 VA examiner 
that he could not drive.  The Veteran's son-in-law testified 
about the Veteran's inability to drive because of the right knee.  
The Board finds the Veteran and his family members testimony to 
be credible as there are no conflicting statements in the record 
nor is there any evidence suggesting the Veteran or his family 
were mistaken. See Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 
2006).

In sum, the Veteran's service-connected post traumatic arthritis 
of the right knee has been found to preclude several activities, 
including squatting, kneeling, standing, walking, prolonged 
moving and lifting.  In light of the Veteran's work history and 
education, these restrictions preclude the majority of all jobs 
the Veteran would have the experience and training to perform.  
Furthermore, the Veteran's knee has already prevented him from 
obtaining employment from at least 3 different employers.  To the 
extent the Veteran could train for another position requiring 
less movement, the Board notes that the Veteran and his son-in-
law testified both to the limited opportunities in the immediate 
area and further to the Veteran's inability to drive long 
distances to other locations.  In other words, the Veteran's knee 
also precludes him from seeking employment out of town.  
Accordingly, affording the Veteran the benefit of the doubt, the 
Board finds that the evidence supports a finding of TDIU on an 
extraschedular basis.  38 C.F.R. § 4.3, 4.16(b).


ORDER

Entitlement to TDIU is granted on an extraschedular basis, 
subject to the laws and regulations governing the payment of VA 
compensation.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


